Exhibit 10.1

 

EXCHANGE AGREEMENT

 

This EXCHANGE AGREEMENT (this “Agreement”), is dated as of December 5, 2017, by
and between Digital Power Corporation, a California corporation (the “Company”),
and WT Johnson & Sons (Huddersfield) Limited (the “Holder”).

 

RECITALS

 

WHEREAS, the Holder loaned to MTIX Ltd., an indirect wholly owned subsidiary of
the Company (“MTIX”), £198,700.90, which sum remains due and outstanding as of
the date of this Agreement, including all accrued and unpaid interest pursuant
to terms described in a letter agreement (the “Letter Agreement”) dated July 21,
2017 (“MTIX Obligation A”);

 

WHEREAS, as of the date of this Agreement, in addition to MTIX Obligation A,
MTIX owes the Holder an aggregate of £1,500,000 pursuant to an Agreement for the
Sale and Purchase of the Textile Multi-Laser Enhancement Technology Machine (the
“Sale Agreement”) dated as of July 21, 2017 by and between MTIX and the Holder
(“MTIX Obligation B” and, together with MTIX Obligation A, the “MTIX
Obligations”); and

 

WHEREAS, the Company and the Holder desire to enter into this Agreement,
pursuant to which, among other things, the Holder shall exchange the MTIX
Obligations for (i) a convertible promissory note in the principal amount of
$600,000 (“Exchange Note A”) which Exchange Note A is attached hereto as Exhibit
A and (ii) a convertible promissory note (“Exchange Note B” and with Exchange
Note A, the “Exchange Notes”), which Exchange Note B is attached hereto as
Exhibit B.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the Company and the Holder hereby agree as
follows:

 

1.     Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings set forth below:

 

“Affiliate” means, as to any person (the “Person”), any other Person (a) that
directly or indirectly through one or more intermediaries controls or is
controlled by, or is under direct or indirect common control with, the subject
Person, (b) that directly or indirectly beneficially owns or holds ten percent
(10%) or more of any class of voting equity of the subject Person, or (c) ten
percent (10%) or more of the voting equity of which is directly or indirectly
beneficially owned or held by the subject Person. For the purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, through representation on
such Person’s board of directors or other management committee or group, by
contract or otherwise.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.

 

“Common Stock” means the Company’s common stock, no par value per share, and
stock of any other class of securities into which such securities may hereafter
be reclassified or changed.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

 

--------------------------------------------------------------------------------

 

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTC QX or the OTC QB (or any
successors to any of the foregoing).

 

2.       Exchange of MTIX Obligations. On the date hereof, the Holder shall, and
the Company shall, exchange the MTIX Obligations for the Exchange Notes, in each
case, without the payment of any additional consideration (the “Exchange”), as
follows:

 

(a)     Delivery. In exchange for the MTIX Obligations, on the date hereof the
Company shall issue to the Holder the Exchange Notes. Promptly following the
issuance of the Exchange Notes to the Holder, the MTIX Obligations shall be
cancelled and terminated and be of no further force or effect.

 

(b)     Mutual Release. Effective as of the time of consummation of the
Exchange, each party hereto on behalf of itself and its affiliates
(collectively, the “Releasing Parties”) hereby unconditionally release and
forever discharge the other party hereto, including, but not limited to, all of
such other party's present and former subsidiaries, affiliate companies,
shareholders, officers, directors, employees, attorneys and agents, from any and
all causes of action demands claims contracts, encumbrances, liabilities,
obligations, expenses, losses, and rights of every nature and description,
whether arising or pleaded in law or in equity, under contract, statute, tort or
otherwise, whether known or unknown, whether accrued, potential, inchoate,
liquidated, contingent or actual, asserted or that might have been asserted
(“Claims”) which the Releasing Parties now have, have ever had or may hereafter
have, accruing or arising contemporaneously with, or before the date hereof,
based upon or arising out of the MTIX Obligations, with the Holder acknowledging
that title to the Machine (as defined in the Sale Agreement) shall pass to MTIX
upon consummation of the Exchange. For the avoidance of doubt, this mutual
release shall not release any Releasing Party of its obligations, if any, under
this Agreement, under the Exchange Notes or any other agreement by and between
the Company and the Holder.

 

(c)     Other Documents. The Company and the Holder shall execute and/or deliver
such other documents and agreements as are customary and reasonably necessary to
effectuate the Exchange.

 

3.       Representations and Warranties.

 

(a)     Holder Representations and Warranties.

 

(i)      The Holder hereby represents and warrants to the Company that, as of
the date hereof, the Holder is the sole record and beneficial owner of the MTIX
Obligations and will transfer and deliver to the Company at the Closing valid
title to the MTIX Obligations, free from preemptive or similar rights, taxes,
liens, charges and other encumbrances.

 

(ii)     The Holder, either alone or together with Holder’s representatives, has
such knowledge, sophistication and experience in business and financial matters
so as to be capable of evaluating the merits and risks of the investment in the
Exchange Notes and Common Stock issuable upon conversion of the Exchange Notes
(the “Note Shares” and, together with the Exchange Notes, the “Securities”), and
has so evaluated the merits and risks of such investment. The Holder is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

 

(iii)    The Securities will be acquired for investment for Holder’s own
account, not as a nominee or agent, and not with a view to the public resale or
distribution thereof within the meaning of the Securities Act, and Holder has no
present intention of selling, granting any participation in, or otherwise
distributing same in violation of the Securities Act.

 

- 2 -

--------------------------------------------------------------------------------

 

 

(iv)    Holder understands that the Securities are characterized as “restricted
securities” under the Securities Act inasmuch as they are being acquired from
the Company in a transaction not involving a public offering and that, under the
Securities Act and the rules and regulations promulgated thereunder, such
securities may be resold without registration under the Securities Act only in
certain limited circumstances. Holder is familiar with Rule 144 and understands
the resale limitations imposed thereby and by the Securities Act and applicable
state securities laws.

 

(v)     Holder agrees and acknowledges that the Securities will bear a legend
with respect to the restrictions imposed by the Securities Act and applicable
state securities laws.

 

(vi)    The Holder is an “accredited investor” within the meaning of Regulation
D, Rule 501(a), promulgated by the Securities and Exchange Commission (the
“Commission”) under the Securities Act and will submit to the Company such
further assurances of such status as may be reasonably requested by the Company.

 

(vii)   The Holder: (i) if a natural person, represents that the Holder has
reached the age of 21 and has full power and authority to execute and deliver
this Agreement and all other related agreements or certificates and to carry out
the provisions hereof and thereof; (ii) if a corporation, partnership, or
limited liability company, or association, joint stock company, trust,
unincorporated organization or other entity, represents that such entity was not
formed for the specific purpose of acquiring the Exchange Notes, such entity is
duly organized, validly existing and in good standing under the laws of the
state of its organization, the consummation of the transactions contemplated
hereby is authorized by, and will not result in a violation of state law or its
charter or other organizational documents, such entity has full power and
authority to execute and deliver this Agreement and all other related agreements
or certificates and to carry out the provisions hereof and thereof and to
purchase and hold the Exchange Notes, the execution and delivery of this
Agreement has been duly authorized by all necessary action, this Agreement has
been duly executed and delivered on behalf of such entity and is a legal, valid
and binding obligation of such entity; or (iii) if executing this Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Agreement in such capacity and on behalf
of the subscribing individual, ward, partnership, trust, estate, corporation, or
limited liability company or partnership, or other entity for whom the Holder is
executing this Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Agreement and make an
investment in the Company, and represents that this Agreement constitutes a
legal, valid and binding obligation of such entity. The execution and delivery
of this Agreement will not violate or be in conflict with any order, judgment,
injunction, agreement or controlling document to which the Holder is a party or
by which it is bound.

 

(b)     Company Representations and Warranties.

 

(i)     The Company has the requisite power and authority to enter into and
perform its obligations under this Agreement and the Exchange Notes. The Company
hereby represents and warrants to the Holder that, as of the date hereof, the
Exchange Notes and the issuance of the Exchange Notes have been duly authorized
and upon issuance in accordance with the terms of this Agreement and the
Exchange Notes and the Note Shares will be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof. The Exchange
Notes and Note Shares shall be issued with the restrictive legend prescribed by
the Securities Act. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the issuance of the Note
Shares upon conversion of the Exchange Notes will not (i) result in a violation
of the articles of incorporation or other organizational documents of the
Company or any of its subsidiaries, any capital stock of the Company or any of
its subsidiaries or bylaws of the Company or any of its subsidiaries, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws and
applicable to the Company or any of its subsidiaries or by which any property or
asset of the Company or any of its subsidiaries is bound or affected except, in
the case of clause (ii) or (iii) above, to the extent such violations that could
not reasonably be expected to have a Material Adverse Effect (as hereinafter
defined) on the Company or its subsidiaries.

 

- 3 -

--------------------------------------------------------------------------------

 

 

(ii)      Each of the Company and the subsidiaries is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not have or
reasonably be expected to result in: (i) a material adverse effect on the
legality, validity or enforceability of any this Agreement, the Letter
Agreement, the Sale Agreement or any document issued in connection with this
Agreement or the Exchange Notes (collectively the “Transaction Documents”), (ii)
a material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

(iii)     The Company has filed all reports, schedules, forms, statements and
other documents required to be filed by the Company under the Securities Act and
the Securities Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the two years preceding the date hereof (or such shorter period as
the Company was required by law or regulation to file such material) (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”), except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.

 

(iv)     The Common Stock is registered pursuant to Section 12(b) of the
Exchange Act. The Company’s Common Stock is quoted on a Trading Market. Except
as disclosed in the SEC Reports, the Company is, and has no reason to believe
that it will not in the foreseeable future continue to be, in compliance with
all such listing and maintenance requirements.

 

4.       Covenants.

 

(a)     Disclosure of Transactions and Other Material Information. On or before
9:30 a.m., New York time, on the fourth (4th) Business Day following the date of
this Agreement, the Company shall file a Current Report on Form 8-K describing
all the material terms of the transactions contemplated by this Agreement in the
form required by the Exchange Act, as amended and attaching the form of this
Agreement (including all attachments, the “8-K Filing”). From and after the
issuance of the 8-K Filing, the Company shall have disclosed all material,
non-public information (if any) delivered to the Holder by the Company or any of
its Subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated hereby. In addition,
effective upon the issuance of 8-K Filing, the Company acknowledges and agrees
that any and all confidentiality or similar obligations under any agreement,
whether written or oral, between the Company, any of its Subsidiaries or any of
their respective officers, directors, agents, employees or affiliates on the one
hand, and the Purchaser or any of its affiliates on the other hand, shall
terminate. The Company shall not publicly disclose the name of the Purchaser, or
include the name of the Purchaser in any filing with the Commission or any
regulatory agency or Trading Market, without the prior written consent of the
Purchaser, except (a) as required by federal securities laws and (b) to the
extent such disclosure is required by law or Trading Market regulations, in
which case the Company shall provide the Purchaser with prior notice of such
disclosure permitted under this clause (b).

 

(b)     Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the this Agreement, the Company
covenants and agrees that after the date hereof, neither it, nor any other
Person acting on its behalf, will provide the Holder or its agents or counsel
with any information that the Company believes constitutes material non-public
information, unless prior thereto the Holder shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that the Holder shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.

 

- 4 -

--------------------------------------------------------------------------------

 

 

(c)     Transfer Agent. The Company covenants and agrees that it will at all
times while the Exchange Note remains outstanding maintain a duly qualified
independent transfer agent.

 

(d)     Listing of Common Stock. The Company hereby agrees to use best efforts
to maintain the listing or quotation of the Common Stock on the Trading Market
on which it is currently listed, and concurrently with the Closing, the Company
shall apply to list or quote all of the Note Shares on such Trading Market. The
Company further agrees, if the Company applies to have the Common Stock traded
on any other Trading Market, it will then include in such application all of
Note Shares, and will take such other action as is necessary to cause all of the
Note Shares to be listed or quoted on such other Trading Market as promptly as
possible. The Company will then take all action reasonably necessary to continue
the listing or quotation and trading of its Common Stock on a Trading Market and
will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Trading Market. The Company agrees
to maintain the eligibility of the Common Stock for electronic transfer through
the Depository Trust Company or another established clearing corporation,
including, without limitation, by timely payment of fees to the Depository Trust
Company or such other established clearing corporation in connection with such
electronic transfer.

 

(e)     Expenses. The Company shall pay all Transfer Agent fees (including,
without limitation, any fees required for same-day processing of any instruction
letter delivered by the Company and any exercise notice delivered by the
Purchaser), stamp taxes and other taxes and duties levied in connection with the
delivery of any shares of Common Stock issuable upon conversion of the Exchange
Notes to the Purchasers other than income and capital gains taxes of the
Purchaser that may be incurred in connection with the transactions contemplated
hereby.

 

5.       Miscellaneous.

 

(a)     Waivers. The waiver of a breach of this Agreement or the failure of any
party hereto to exercise any right under this Agreement shall in no way
constitute waiver as to future breach whether similar or dissimilar in nature or
as to the exercise of any further right under this Agreement.

 

(b)     Amendment. This Agreement may be amended or modified only by an
instrument of equal formality signed by the Parties or the duly authorized
representatives of the respective Parties.

 

(c)     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
conflict of laws. Any action, suit, or proceeding arising out of, based on, or
in connection with this Agreement or any other Transaction Document, any
document relating hereto or delivered in connection with the transactions
contemplated hereby, any statement, certificate, or other instrument delivered
by or on behalf of, or delivered to, any party hereto or thereto in connection
with the transactions contemplated hereby or thereby, any breach of this
Agreement or any other Transaction Document or such other document, or the other
transactions contemplated hereby or thereby may be brought only in the state
courts of the State of New York located in New York City, or in the United
States District Court for the Southern District of New York and each party
covenants and agrees not to assert, by way of motion, as a defense, or
otherwise, in any such action, suit, or proceeding, any claim that it is not
subject personally to the jurisdiction of such court if it has been duly served
with process, that its property is exempt or immune from attachment or
execution, that the action, suit, or proceeding is brought in an inconvenient
forum, that the venue of the action, suit, or proceeding is improper, or that
this Agreement or the subject matter hereof may not be enforced in or by such
court. Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address sin effect for notice under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. The Company and the Holder waive trial by jury. The prevailing party shall
be entitled to recover from the other party its reasonable attorney’s fees and
costs.

 

(d)     Assignment. This Agreement is not assignable except by operation of law.

 

(e)     Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed, shall constitute an original copy
hereof, but all of which together shall consider but one and the same document.

 

 [Signature Page Follows]

 

- 5 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Holder and the Company have duly executed this Agreement
as of the date first written above.

 

COMPANY

 

DIGITAL POWER CORPORATION

 

 

 

By:                                                                   

Name:  Amos Kohn

Title:    Chief Executive Officer

 

 

HOLDER

 

WT Johnson & Sons (Huddersfield) Limited

 

By:                                                                

Name:

Title: